   Case: 1:20-cv-06563 Document #: 28 Filed: 12/16/20 Page 1 of 1 PageID #:1376




BRUNO LAW
44 North Second Street
P.O. Box 468
Easton, PA 18044
(610) 258-4003
Attorneys for Defendant AO Industries, LLC

                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

SNEAKER MATCH, LLC                       :
an Arizona Limited Liability Company     :
                                         :
             Plaintiff,                  :
                                         :      Case No.: 1:20-cv-06563
      v.                                 :
                                         :      Honorable Mary M. Rowland
JOHN DOES 1-10                           :
                                         :      Magistrate Judge Heather K. McShain
             Defendants.                 :
                                         :
      v.                                 :
                                         :
AO INDUSTRIES, LLC                       :
                                         :
                                         :
             Defendant.                  :

                               ENTRY OF APPEARANCE

TO THE PROTHONOTARY/CLERK OF SAID COURT:

              Kindly enter my appearance as counsel on behalf of the Defendant, AO
Industries, LLC, in the above-captioned matter.

                                         Respectfully submitted,

                                         BRUNO LAW

                                  BY:    s/ Alyssa M. Bruno
                                         ALYSSA M. BRUNO, ESQ.
                                         44 North 2nd Street – P.O. Box 468
                                         Easton, PA 18044-0468
                                         (610) 258-4003 telephone
                                         (610) 258-1943 facsimile
                                         abruno@brunolawfirm.com
                                         Attorney for Defendant AO Industries, LLC
DATED: December 16, 2020
